MARSHALL, C. J.
1. Under Section 2294, General Code, where a board of education advertises for bids for purchase of bonds issued under Section 7630-1, General Code, it is mandatory upon such board to accept the highest bid therefor.
2. A bid which contains a qualification that the board shall furnish “a certified transcript showing said bonds to be legally issued in accordance with Section 7630-1 of the General Code of Ohio” is not conditional,'or unlawful.
Writ denied.
Wanamaker, Robinson, Jones and Day, JJ., concur. Allen, J., took no part in the consideration or decision of the case.